Citation Nr: 0109045	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
September 1954 to September 1958.

In February 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, denied the 
veteran's claim for service connection for bilateral hearing 
loss.  He appealed to the Board of Veterans' Appeals (Board).


REMAND

When completing a medical history questionnaire during his 
September 1954 military enlistment examination, the veteran 
had no complaints concerning his hearing, and he had normal 
hearing acuity (15/15, bilaterally) during the objective 
clinical portion of that evaluation.  There also were no 
clinical indications of any problems with his nose and 
sinuses, mouth and throat, or ears and drums.  
He began serving on active duty later that month.

According to his DD Form 214, the veteran's primary 
responsibilities in service involved the removal, 
installation, repair, and maintenance of aircraft engines, 
including while stationed aboard the USS Hornet (CVA-12)  He 
also says that he routinely participated in various other 
flight deck operations, too, but that he never was required 
to wear any hearing protection during service-despite the 
near constant noise exposure.  One of his shipmates aboard 
the USS Hornet submitted a supporting statement concerning 
this in February 2000.  However, there was never any 
indication of an actual hearing loss during service.  
Although the veteran complained of having experienced "ear, 
nose or throat [ENT] trouble" when completing a medical 
history questionnaire during an April 1957 
physical examination, he also indicated that his ENT symptoms 
were due to tonsillitis and mastoiditis-diseases which he 
had experienced during his "childhood," with "no sequelae" 
(i.e., residuals) during the years since.  And he reportedly 
continued to have completely normal hearing (15/15, 
bilaterally) during the objective clinical portion of that 
evaluation.  His hearing also was completely normal (15/15, 
bilaterally) during his subsequent military separation 
examination in September 1958, just prior to his discharge 
from active duty.  He denies that he ever underwent an actual 
hearing test while in service, either because his station was 
not properly equipped to perform such an evaluation or due to 
the urgent need to respond to conflict between Pakistan and 
India.

An audiometric evaluation conducted a few years after 
service, in October 1966, confirmed the veteran had a 
bilateral hearing loss.  But according to the report of that 
evaluation, his hearing impairment was a residual of the ENT 
problems (specifically, a deviated nasal septum) that he had 
experienced "since boyhood."  He was requesting treatment 
at the time for the deviated nasal septum; he wanted to 
undergo a submucosal resection (SMR).

More recent medical evidence of record, including the report 
of an October 1998 VA audiometric evaluation, confirms the 
veteran's current bilateral hearing loss is of sufficient 
severity to satisfy the threshold criteria of 38 C.F.R. 
§ 3.385.  This regulation states that, for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.  Because of the severity of his hearing 
loss, the veteran received hearing aids in November 1998.

The determinative issue, therefore, is whether there is a 
medically sound basis for attributing the veteran's bilateral 
hearing loss to his service in the military and, 
specifically, to any acoustic trauma that he may have 
sustained while continually working around the aircraft 
engines or in flight deck operations.  It should be noted 
that, the absence of any clinical evidence of hearing loss 
during service, or during the years immediately subsequent to 
service-prior to October 1966, is not an absolute bar to 
granting service connection if there is medical evidence 
sufficient to link the current hearing loss to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  However, there 
currently is no medical opinion of record concerning this 
dispositive issue, so this case must be remanded to the RO-
particularly in light of the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also Boyer v. West, 210 
F.3d 1351, 1353 (Fed Cir. 2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  After ensuring that all notice and 
duty to assist requirements of the VCAA 
have been complied with, the RO should 
schedule the veteran for VA ENT and 
audiometric examinations to obtain a 
medical opinion indicating whether "it is 
at least as likely as not" that his 
current bilateral hearing loss is a 
residual of prolonged noise exposure in 
service-or, instead, is unrelated to 
his service in the military and is 
attributable, for instance, to the ENT 
problems dating back to his childhood.  It 
is absolutely imperative that, prior to 
providing the medical opinion responding 
to these dispositive questions, the VA 
examiners review all of the pertinent 
medical and other evidence in the claims 
file, including a complete copy of this 
remand.  The report of the evaluations 
should be typewritten and include all 
complaints, clinical findings, and a 
discussion of the rationale underlying all 
opinions expressed-citing, if necessary, 
to specific evidence in the record.

2.  The RO should review the reports of 
the examinations to determine if they are 
in compliance with the directives of this 
remand.  If not, then they should be 
returned, along with the claims folder, 
for immediate corrective action.  See 38 
C.F.R. § 4.2.

3.  If, after completion of the above 
development, and any other development 
deemed warranted by the record, the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
his claim for benefits-to include a 
summary of the evidence and applicable 
laws, regulations, case law and other 
legal authority considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he is reminded that his failure 
to cooperate in being examined may result in an unfavorable 
decision concerning his claim.  38 C.F.R. § 3.655.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


